EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 8-11 have been cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to an invention non-elected without traverse.  Accordingly, claims 8-11 have been cancelled as noted above.

Response to Arguments
Applicant’s arguments, see pages 11-13 of the Remarks, filed 17 November 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-2 has been withdrawn.   The claims are in condition for allowance.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including a first pressure sensor arranged in the first combustion chamber and configured to monitor pressure in the first combustion chamber and configured to send a corresponding pressure signal to the electronic control in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746